DETAILED ACTION
	The current Office Action is in response to the papers submitted 09/19/2022.  Claims 1 - 20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 9 has a paragraph numbered as 0038 which was originally numbered as 001.  There are no markings showing the amendment to change the numbering.  Page 10 has a paragraph numbered 0039 which was originally numbered as 002.  There are no markings showing the amendment to change the numbering.  All following paragraphs have been renumbered from the original numbering without appropriate amendment markings.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 11 disclose identifying a set of sequential IOs includes performing a time dimensional comparison between the workload IOs and their corresponding data tracks.  The specification discloses a time dimensional comparison only once in the specification in paragraph 0041.  The amendment of the analysis of the timestamps fails to remedy the deficiencies of the time dimensional comparison.  This fails certain tests of the In Re Wands, 858 F.2d 731,737, 8USPQ2d 1400, 1404 tests of undue experimentation as listed and described below.
(A)	Breadth Of The Claims:
	The claims disclose a time dimensional comparison operation between IO’s and corresponding data tracks.  There is no indication as to how the comparison is performed or what the breadth of such a comparison is.  An IO is an operation performed in computer system.  The data tracks are where data is stored.  It is unclear how an operation is compared to data tracks since the two objects being compared are fundamentally different from each other.  There is also no indication what aspect of the IO’s and the data tracks are compared in a time dimensional comparison according to the claims or specification.  There is no mention of what a time dimension is in the specification or claims.  The specification discloses a time series but there is no indication if the time series is or is not the same as a time dimension.
	The added limitation of discloses the comparison includes analysis of two different timestamps.  This alone though fails to properly define what the comparison is.  An analysis of the timestamps is not a indicated as being the actual comparison.  It is still unclear what is meant by a time dimensional comparison.  There is no indication how the two timestamps are used in the comparison.
(B)	The Nature Of The Invention:
	The claims invention is based on part on a comparison that is not known in the art and is not disclosed in the specification or claims.  The time dimensional comparison is not sufficiently disclosed or explained in the specification.
	The amendments fail to properly define how the comparison is performed or what is actually compared.  Analyzing the timestamps in the broadest interpretation means the timestamps are known to the system.  There is no indication what is done with the timestamps to define how the time dimensional comparison is performed
(C)	The State Of The Prior Art:
	A search of the prior art fails to show the prior art supports a time dimensional comparison without explanation as to what such a comparison is.  A search on the Internet and in PE2E SEARCH shows there is a lack of prior knowledge of what a time dimensional comparison is since the term is not used in the prior art in each search.  This shows the state of the prior art does not support a time dimensional comparison without explicit explanation as to what such a comparison is.
	The amendments fail to properly support the time dimensional comparison.  The analysis of the timestamps alone is not a comparison.
(D)	The Level Of One Of Ordinary Skill:
	The prior art fails to show support for a time dimensional comparison and the specification fails to provide any explanation as to what a time dimensional comparison is exactly.  These two aspects together show that one of ordinary skill in the art would not know what a time dimensional comparison encompasses.  There is a lack of evidence as to what a time dimensional comparison alone is let alone with regard to IO operations and data tracks.  It would also not be clear as to how an IO is compared to a data track using a time dimensional comparison or any other comparison.  An IO is an operation that is performed in a computer system such as a read or write operation.  A data track is a location in memory where data is stored.  Without more information it would not be clear how an operation to be performed can be compared to a location in memory.
	One of ordinary skill would still not know what the time dimensional comparison is even in light of the amendments of the analysis of the timestamps.  Know what the two timestamps are, as a result of the analysis, does not indicate what is compared or how the time dimensional comparison is actually performed.
(E)	The Level Of Predictability In The Art:
	There is a low level of predictability in the art to perform and use a time dimensional comparison of an IO and a data track since a time dimensional comparison does not appear to be well-known in the art and is not properly disclosed in the specification.  It would be unclear how to perform such a comparison and thus the outcome of the comparison is not predicted.
	The time dimensional comparison would still not be predictable in light of the amendments.  The specific comparison that is performed is not defined by the amendments.  The amendments do not indicate what analysis is performed on the timestamps.  Analyzing timestamps alone does not define the time dimensional comparison or any comparison operation.  
(F)	The Amount Of Direction Provided By The Inventor:
	The inventor only discloses the time dimensional comparison once in the specification in paragraph 0041.  The paragraph indicates the comparison is between an IO and an associated data track based on fingerprints.  It is also indicated that the comparison is described in more detail in other sections of the specification.  There are multiple examples of comparison in other sections of the specification.  However, since there is no other mention of a time dimensional comparison it is unclear what comparison if meant to be the time dimensional comparison specifically.  There also appears a lack of examples of a comparison of an IO fingerprint and a data track IO.  
	The amendments still fail to provide proper direction indicating how the time dimensional comparison is performed.  The amendments indicate the comparison includes analyzing two different timestamps but there is no mention of how the comparison itself is performed or what is meant to be a time dimensional comparison specifically
(G)	The Existence Of Working Examples:	There is a lack of examples in the prior art of a time dimensional comparison and such a comparison between IOs and data tracks.  Time dimension comparison does not appear to be well-known concept in the art as referred to in the claims and specification.  The time dimensional comparison is only mentioned once in the specification and there is no specific indication how the comparison is performed exactly.
	There is still a lack of working examples in the art of a time dimensional comparison to indicate what such comparison means.  The amendments only indicate the comparison includes analysis of timestamps but still fails to indicate how the comparison is performed and what is actually compared.
(H)	The Quantity Of Experimentation Needed To Make Or Use The Invention Based On The Content Of The Disclosure:
	Due to the multiple issues list above it would require an undo amount of experimentation to make and use the invention as claimed.  The time dimensional comparison is not properly defined in the specification and also does not appear to be a well-known process in the art used to compare related to IOs and data tracks as claimed.  The amendments fail to cure the argued deficiencies above.
All remaining claims are rejected for being dependent on a rejected base claim.

Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 disclose the use of a time dimensional comparison used to identify sequential IOs based on workload IOs and data tracks.  As indicated above, the specification fails to sufficiently describe the time dimensional comparison.  The time dimensional comparison is only mentioned once in paragraph 0041.  There is no further mention of how the comparison is performed and such a comparison does not appear to be a known concept in the art.  This makes the limitation of the time dimensional comparison of the IOs and data tracks indefinite since it is unclear what the scope of such a limitation is.  
All remaining claims are rejected for being dependent on a rejected base claim.

Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the comparison" in line 7.  It is unclear if the comparison is meant to refer to the time dimensional comparison in line 6 or another comparison.  There is insufficient antecedent basis for this limitation in the claim.  For examination it is assumed the comparison refers to the time dimensional comparison.
Claim 8 discloses similar language as claim 1 and is thus rejected for similar reasons.
All remaining claims are rejected for being dependent on a rejected base claim.

Examiner’s Note
The claims on pages 21 – 24 and the abstract on page 25 entered on 09/19/2022 will not be considered since they appear to be copies of the original claims and abstract.  It is assumed the copied were submitted accidentally.  The claims that are considered are on pages 2 – 5.

Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive.
The Applicant argues on page 6 that the amendments to the specification overcomes the objection to the specification.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
The amended specification corrects the objection to the title of the specification but fails to properly show amendments markings for the renumbering of the paragraphs.  The specification is still objected.  
The Applicant argues on page 6 that the amendments to the claims overcome the previous 112(a) and (b) rejections.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
As indicated in the rejections above, the amendments fail to remedy the 112(a) and (b) rejections.  The amendments also introduce new 112(b) rejections regarding “the comparison” limitation in the amendments.  The amendments fail to properly define what a time dimensional comparison is exactly.  The specifically fails to properly define such a comparison and the prior art fails to support such a comparison without additional information as to what such a comparison is.  An analysis of two timestamps alone fails to properly define such a comparison since the time dimensional comparison is between IOs and data tracks.  There is no indication the comparison is actually a comparison of timestamps, if that is what is intended.  There is no mention of what is meant at a time dimensional comparison compared to any other type of comparison.  The limitation of a time dimensional comparison is still not supported and indefinite even in light of the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136